Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed September 3, 2021. Claims 1-20 were presented, and are pending examination. 

Drawings
Drawings filed on 9/3/21 are acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4-8,11,12,14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al (US Publication 20110270933).
In reference to claim 1, Jones teaches a method for transferring a user session between devices, the method comprising:

receiving, at a target device, a request to transfer a user session from a source device to the target device, wherein the user session corresponds to a running session between the source device and a session end point device; (see at least paragraph 388 lines 1-12, where Jones teaches a user transferring a conference session to a second device by sending a transfer request to the second device)
receiving, at the target device, session data corresponding to the user session transfer request; (see at least paragraph 388 lines 9-12, where Jones teaches the second device receiving the transfer request)
determining, at the target device, a corresponding launch application for the user session using the session data; (see at least paragraph 382, where Jones teaches the devices determining conference transfer modules for the session)
launching, at the target device, the corresponding launch application to initiate a transfer of the user session; (see at least paragraph 382, 390, where Jones teaches the second device implementing the session transfer) and
replacing, by the target device, the source device in the running session by establishing a communication channel with the session end point device upon the launch of the corresponding launch application using the session data and terminating the user session at the source device (see at least paragraph 390, where Jones teaches replacing the first session with the second established session and terminating the first session).
In reference to claim 2, this is taught by Jones, see at least paragraph 388 lines 13-18, which teaches sending the transfer request when the devices are in proximity to each other.
In reference to claim 4, this is taught by Jones, see at least paragraph 313 lines 14-24, paragraph 368 lines 1-6 and paragraph 388 lines 1-6, which teaches a drag ad drop touch operation for the transfer request.
In reference to claim 5, this is taught by Jones, see at least paragraph 281 lines 1-7 and paragraph 388 lines 1-6, which teaches a button for the transfer request.
In reference to claim 6, this is taught by Jones, see at least paragraph 388 lines 6-9, which teaches the session data includes user identifier.
In reference to claim 7, this is taught by Jones, see at least paragraph 353 lines 5-9, which teaches video conferencing.
In reference to claim 8, this is taught by Jones, see at least paragraph 353 lines 5-9 and paragraph 368, which teaches video conference application.
Claims 11,12,14-18 are slight variations of rejected claims 1,2,4-8 above, and are therefore rejected based on the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3,9,10,13,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US Publication 20110270933) in view of McDonough et al (US Publication 20130318249).
In reference to claim 3, Jones teaches the devices in proximity to each other, see at least paragraph 388 lines 14-18.  Jones fails to explicitly teach a maximum allowable distance between the devices within a network the devices are both connected. However, McDonough teaches communication session transfer (see McDonough, at least Title & Abstract), and discloses the devices connected via short range connection such as Bluetooth which have inherent maximum distance where the connections are operational (see McDonough, at least paragraph 24 lines 8-14 and paragraph 29). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Jones based on the teachings of McDonough for the purpose of enabling users to transfer sessions to devices which are within their immediate environment thus giving them direct control over the devices for transfer.
In reference to claim 9, this is taught by McDonough, see at least paragraph 42, which teaches the second device negotiating session terms when establishing a new transferred ession with the server.
In reference to claim 10, this is taught by McDonough, see at least paragraphs 43-44, which teaches the second device sending a session termination message which terminates the first session for the first/source device.
Claims 13,19,20 are slight variations of rejected claims 3,9,10 above, and are therefore rejected based on the same rationale.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.

In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
June 5, 2022